14‐3916 
        Skelly v. Pension Plan for Ins. Orgs. 
         
                                    UNITED STATES COURT OF APPEALS 
                                        FOR THE SECOND CIRCUIT 
                                                    
                                           SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of April, two thousand fifteen. 
                                          
        PRESENT:  AMALYA L. KEARSE,  
                     BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        LAURENCE J. SKELLY, and ELLEN BURKE, individually and on behalf of all 
        others similarly situated,  
         
                                  Plaintiffs ‐ Appellants, 
         
                     ‐v.‐                                        No. 14‐3916 
         
        INSURANCE SERVICES OFFICE, INC. and THE PENSION PLAN FOR 
        INSURANCE ORGANIZATIONS,                         
               
                                  Defendants ‐ Appellees.* 
                                   


        *
            The Clerk of Court is respectfully directed to amend the caption as set forth above.
 ____________________________________________  
  
 FOR APPELLANTS:          BENNET SUSSER (Richard S. Meisner, Alissa Pyrich, on 
                          the brief), Jardim, Meisner & Susser, P.C., Florham Park, 
                          NJ. 
  
 FOR APPELLEES:           ROBERT W. RACHAL, Proskauer Rose LLP, New 
                          Orleans, LA (Myron D. Rumeld, Proskauer Rose LLP, 
                          New York, NY, on the brief), for Insurance Services 
                          Office, Inc.; JONATHAN L. SULDS, Greenberg Traurig, 
                          LLP, New York, NY, for The Pension Plan for Insurance 
                          Organizations.        
 ____________________________________________  
  
       Appeal from the United States District Court for the Southern District of 
 New York (Hellerstein, J.). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED.   

       Plaintiffs‐Appellants Laurence Skelly and Ellen Burke, on behalf of a 

putative class, allege that Defendants‐Appellants, including Plaintiffs’ former 

employer, Insurance Services Office, Inc., violated the Employee Retirement 

Income Security Act of 1974.  The district court dismissed Plaintiffs’ claims by 

memorandum dated September 12, 2014, which was filed on September 15, 2014, 

Skelly v. Ins. Servs. Office, Inc., No. 12‐8889, Doc. No. 50 (S.D.N.Y. Sept. 15, 2014), 

and order dated September 16, 2014.  Plaintiffs now appeal. 



                                            2
      We have considered all of Plaintiffs’ contentions on this appeal and have 

found them to be without merit.  We AFFIRM for substantially the same reasons 

stated by the district court in its memorandum. 

       

                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                       




                                          3